591 So.2d 270 (1991)
John McGRADY, Appellant,
v.
STATE of Florida, Appellee.
No. 91-1377.
District Court of Appeal of Florida, Fourth District.
October 9, 1991.
John McGrady, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee and Joseph A. Tringali, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We reverse and remand for attachment to the order of denial of post-conviction relief those portions of the record relied on by the trial court for the summary denial. The rule requires their attachment, and our summary review procedures under Rule 9.140(g) depend on their inclusion. The supplementation of the order by one party in an appendix of portions of the record to a brief is insufficient to comply with the rules where the trial court summarily denied relief without a hearing.
Reversed and remanded.
STONE, WARNER and POLEN, JJ., concur.